            Case 2:20-cv-00966-NR Document 285 Filed 07/31/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
DONALD J. TRUMP FOR                                    :
PRESIDENT, INC., et al.,                               :
                                                       :        NO. 2:20-cv-00966-NR
                              Plaintiffs,              :
                                                       :
                v.                                     :
                                                       :
KATHY BOOCKVAR, et al.,                                :
                                                       :
                              Defendants.              :
                                                       :

   JOINDER OF THE BUCKS, CHESTER, MONTGOMERY, AND PHILADELPHIA
     COUNTY BOARDS OF ELECTIONS IN CERTAIN MOTIONS TO DISMISS

       Pursuant to the procedure set forth in Section I.(1) of the Court’s Scheduling Order dated

July 17, 2020 (ECF 124), Defendants the Boards of Elections of Bucks, Chester, Montgomery

and Philadelphia Counties hereby join in the following motions to dismiss filed by certain other

defendants:

       1.       Secretary of the Commonwealth Kathy Boockvar’s Motion to Dismiss Amended

                Complaint (ECF 263, 264); and

       2.       Certain Defendant Counties’ Motion to Dismiss Amended Complaint (ECF 274,

                275).

Dated: July 31, 2020                        HANGLEY ARONCHICK SEGAL
                                            PUDLIN & SCHILLER

                                            By:     /s/ Mark A. Aronchick
                                                   Mark A. Aronchick
                                                   Michele D. Hangley
                                                   John B. Hill*
                                                   One Logan Square, 27th Floor
                                                   Philadelphia, PA 19103
                                                   Telephone: (215) 496-7050
                                                   Email: maronchick@hangley.com
Case 2:20-cv-00966-NR Document 285 Filed 07/31/20 Page 2 of 2




                          Counsel for Bucks, Chester, Montgomery, and
                          Philadelphia County Boards of Elections

                          * Pro hac vice motion to be filed




                              2
